Title: To Thomas Jefferson from La Boullaye, 12 November 1787
From: La Boullaye, Gabriel Isaac Douet de
To: Jefferson, Thomas



Paris le 12. 9bre. 1787

Vous m’aves fait l’honneur, Monsieur, de m’écrire, sur ce que les  Emploiés des fermes au Hâvre exigent les droits anciens sur une cargaison de potasse provenant du commerce américain.
Il n’est encore intervenu ni arrêt ni décision qui exempte de droits ces matieres. La Lettre que M. de Calonne vous ecrivit le 22 8bre. de l’année derniere annonçait seulement qu’il serait pris des informations á cet egard. Cependant comme la potasse est dans le nombre des objets venant d’amerique dont l’administration est disposée a favoriser l’importation en France, M. le Contrôleur Général s’est déterminé à accorder l’exemption de tous droits sur la cargaison dont il s’agit, et c’est avec plaisir que je vous transmets la décision de ce Ministre.
J’ai l’honneur d’être avec un respectueux attachement Monsieur, Votre très humble et très obeissant Serviteur,

De La Boullaye

